Citation Nr: 1143339	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  04-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to disability rating in excess of 30 percent for arteriosclerotic heart disease with an old interior wall infarct.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in June 2006 and September 2009.  On each occasion, these issues were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's arteriosclerotic heart disease with an old interior wall infarct results in a METs level of 7 or greater, a left ventricle ejection fraction of at least 50 percent, and no episodes of acute congestive heart failure.  

2.  The Veteran has been granted service connection for arteriosclerotic heart disease, with a 30 percent disability rating; hypertension, with a 10 percent rating; and a bilateral inguinal hernia, post-operative on the left, with a noncompensable rating.  His combined rating is 40 percent.  

3.  Competent evidence has not been presented establishing that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure and maintain gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent for arteriosclerotic heart disease with an old interior wall infarct have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.104, Diagnostic Code 7006 (2011).  

2.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In May 2003, January 2004, April 2006, June 2006, August 2007, September 2009, and May 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the April 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued in May 2003, prior to the September 2003 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in July 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Increased rating - Arteriosclerotic heart disease

The Veteran seeks a disability rating in excess of 30 percent for his service-connected arteriosclerotic heart disease with an old interior wall infarct.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

The Veteran's arteriosclerotic heart disease is rated as 30 percent disabling under Diagnostic Code 7006, for myocardial infarction.  This Code provides a temporary total rating of 100 percent, during and for three months immediately following a myocardial infarction.  Thereafter, a 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction than 30 percent to 50 percent. 

The maximum 100 percent evaluation is assigned for a documented myocardial infarction resulting in chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7006.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

Upon receipt of the Veteran's April 2003 claim, he was afforded a June 2003 VA medical examination.  His history of a prior myocardial infarction in approximately 1990 during military service was noted.  This event apparently resulted in left ventricle damage, by the Veteran's account.  Since that time, the Veteran has experienced shortness of breath and anginal pain of the chest.  He used medication for these symptoms.  On physical evaluation, the examiner noted that the Veteran was obese.  His heart was not enlarged, and exhibited a regular rhythm and no murmurs.  An EKG study was normal with a rate of 80, and an echocardiogram also showed normal cardiovascular function without other abnormality.  An exercise tolerance test indicated an exercise level of 9.4 METs and normal function.  The final impression was of arteriosclerotic heart disease with an old interior wall infarct with no functional or anatomic impairment based on current cardiac testing.  

A private physician, G.R.R., stated in a March 2003 statement that he was treating the Veteran for symptoms of angina pectoris, an old interior myocardial infarction, a heart murmur, and an abnormal EKG.  

Another VA medical examination was afforded the Veteran in September 2004, at which time he reported periodic chest pain approximately 1-2 times per week.  He also reported shortness of breath and limited mobility.  A history of smoking was noted.  The examiner noted that while the Veteran had undergone an exercise tolerance test in June 2003, he had reported increased symptomatology since that time, such that another exercise tolerance test was warranted.  A September 2004 exercise tolerance test indicated a METs level of 10.4.  

The Veteran next underwent VA medical examination in February 2007.  He again reported recurrent chest pain and shortness of breath as his primary symptoms.  Though he had been diagnosed with hypertension, he stated he was no longer taking medication for this disability, as the medication exacerbated his chest pain, so he discontinued it.  He continued to smoke, however.  Exercise tolerance testing indicated a METs level of 7, and a left ventricle ejection fraction in excess of 50 percent.  Coronary artery disease and hypertension, uncontrolled, were confirmed.  In an addendum added to the examination report that same month, the examiner stated it was at least as likely as not that the Veteran's service-connected disabilities would prevent him from being employable at the present time.  

Another VA medical examination was afforded the Veteran in September 2008.  He reported that he was employed in construction until May 2007, when he quit due to chest pain.  A prior coronary artery bypass graft in March 2008 was noted.  While this operation was without complications, the Veteran continued to report chest pain and shortness of breath on exertion.  Since his operation, the Veteran had not returned to work, but he lived independently, and was able to perform the activities of daily living.  The examiner noted that the Veteran had previously worked in construction, and would need to consult with his cardiologist prior to resuming any occupation involving strenuous physical labor, but he was able to do any sedentary occupation which did not require lifting or carrying, such as work at a desk.  

Most recently, the Veteran was afforded a VA medical examination in July 2011.  He continued to report chest pain with exertion, which was relieved with nitroglycerin.  A January 2010 stress echocardiogram indicated a METs level of 8-9, without ischemia.  He took a variety of medications for his arteriosclerotic heart disease and hypertension.  He had recently discontinued smoking.  On objective evaluation, his heart exhibited a regular rate and rhythm, without murmurs.  The final impression was of coronary artery disease, currently stable, with preserved left ventricular systolic function.  

The Veteran has also had VA and private outpatient treatment during the pendency of this appeal, the records of which have been associated with the claims file.  Multiple VA X-rays have been negative for an enlarged heart.  A December 2007 clinical notation indicated a METs level of 11.6 on exercise tolerance testing.  In January 2008, he underwent a cardiac catheterization operation, which indicated mild to moderate coronary artery disease.  A coronary artery bypass graft was subsequently performed in March 2008.  Both operations were without complications.  An August 2009 stress echocardiogram was negative for ischemia.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 30 percent for the Veteran's service-connected arteriosclerotic heart disease.  The record does not reflect more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  In the absence of such findings, the next higher schedular evaluation of 60 percent is not warranted.  

Review of the June 2003, September 2004, February 2007, September 2008, and July 2011 VA examination reports indicate a METs level of at least 7 or greater, and an ejection fraction in excess of 50 percent.  He has also not been diagnosed with acute congestive heart failure or similar impairment.  In total, the criteria for a 60 percent disability rating under Diagnostic Code 7006 are not met.  Additionally, as the criteria for analogous cardiovascular disabilities are essentially similar, evaluation of the Veteran's arteriosclerotic heart disease with old interior wall infarct under a different diagnostic code would not result in a higher disability rating.  Finally, as the Veteran has not displayed a level of disability in excess of that presently contemplated by his current 30 percent rating, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App.  at 505.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  While a VA examiner opined in February 2007 that the Veteran's arteriosclerotic heart disease rendered him unemployable at that time, a subsequent September 2008 VA examination report indicated the Veteran was able to perform sedentary work.  The Board finds the September 2008 examination report to be more persuasive, as the 2007 opinion did not indicate why all forms of employment, to include sedentary employment, would be prohibited by the Veteran's arteriosclerotic heart disease.  The Board observes that the Veteran has only required one period of extended hospitalization for his service-connected disability during the pendency of this appeal, and at all times has been able to live independently and perform the typical activities of daily living.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration under 38 C.F.R. § 3.321 is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 30 percent for the Veteran's arteriosclerotic heart disease with an old interior wall infarct.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  TDIU

The Veteran seeks a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined that the threshold factor for extraschedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, however, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

In the present case, the Veteran contends he is unable to work secondary to his service-connected disabilities.  He has been granted service connection for arteriosclerotic heart disease, with a 30 percent disability rating; hypertension, with a 10 percent rating; and a bilateral inguinal hernia, post-operative on the left, with a noncompensable rating.  His combined rating is 40 percent.  

The Veteran last worked full-time on a regular basis in approximately 2001, with sporadic employment since that time, until approximately 2007.  In 2008, he stated he worked in construction until May 2007.  His work experience includes employment in warehouses, inventory control, construction, roofing, and roofing sales.  He has a high school education.  

On review of the record, the Board notes that the Veteran's medical records are extensive, and encompass several claims folders.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

As noted above, the Veteran was afforded a VA medical examination in February 2007, at which time a VA examiner stated it was at least as likely as not that the Veteran's service-connected disabilities would prevent him from being employable at the present time.  

The Veteran's TDIU claim was presented to the Director of VA's Compensation and Pension Service (Director), resulting in a March 2009 memorandum in response.  The memo noted the medical evidence of record, to include the February 2007 VA examination which found the Veteran was unemployable secondary to his service-connected disabilities.  The Veteran's other nonservice-connected disabilities, to include obesity, diabetes, low back pain, hyperlipidemia, and tobacco abuse, were also noted.  Because the Veteran had undergone a coronary artery bypass graft in March 2008, and was entitled to a temporary total rating for convalescence purposes followed by a new VA examination, the Director declined to award a TDIU at that time, suggesting the claim be returned following re-examination by the RO.  In a subsequent June 2009 memorandum, the Director stated an opinion regarding entitlement to a TDIU could not be rendered without recent exercise tolerance testing, ejection fraction assessment, or a statement from a cardiologist.  

More recently, the Veteran's claims file was returned to the Director in September 2011, at which time it was noted that the Veteran had reportedly discontinued employment secondary to his hypertension, heart condition, and diabetes.  The Veteran has not been granted service connection for diabetes.  Other nonservice-connected disabilities affecting the Veteran's employability included obesity, nicotine and alcohol dependence, low back pain, and hyperlipidemia.  The Director also noted the September 2008 assessment that suggested the Veteran was not prohibited from performing work at a desk, or other forms of sedentary employment which did not involve lifting.  Based on these findings, the Director found "the totality of the evidence does not support the notion that the Veteran is unemployable under any circumstances."  Specifically, the Director found no medical evidence establishing that even sedentary work was prohibited.  

After considering all evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  First, the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Additionally, the competent evidence of record does not suggest the Veteran's service-connected disabilities are unusual, or cause marked interference with employability in excess of that contemplated by his current ratings.  The Veteran has required only one prolonged hospitalization, in early 2008 for a coronary artery bypass graft, during the pendency of this appeal, and he has not demonstrated that his service-connected disabilities otherwise place him apart from those veterans similarly situated.  While a VA examiner stated in February 2007 that the Veteran's service-connected disabilities would render him unemployable, the examiner did not explain why even sedentary employment would be prohibited.  The Board also observes that the Veteran was employed until May 2007, by his own account, and he has been able to live independently and perform the typical tasks of daily living without assistance.  When the Veteran's claim was presented to the Director, Compensation and Pension Service, no evidence was found establishing that all forms of employment were prohibited.  In sum, the competent evidence of record also does not present such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 4.16.  

The Board acknowledges that the Veteran is unemployed, and has remained so since approximately 2007.  Although the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current compensable ratings, they are not shown to prevent all forms of employment, to include sedentary employment.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in and of themselves, render him unemployable, and the Board therefore concurs with the Director's findings within the September 2011 memorandum in denying the Veteran a TDIU.  

In conclusion, the preponderance of the evidence is against the award of a TDIU.  As a preponderance of the evidence is against the award of a total rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 30 percent for arteriosclerotic heart disease with an old interior wall infarct is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


